Notice of or AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on June 13, 2022 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Jason M. Benedict on July 11, 2022.
The amended application filed June 13, 2022 has been further amended to distinguish the acute angle in terms of a definitive portion of the electrical connector rather than relative to a “flat portion” of a “flexible circuit” in  following manner:
1.  (Currently Amended) A watertight electrical connector for connecting to flat-wire conductors of a flexible circuit arranged substantially in a first direction and defining both flat and angled portions, the watertight electrical connector comprising:
a first portion that supports angled connector terminals each arranged substantially in a second direction perpendicular to the first direction and defining an angled connector surface; 
a second portion that houses the angled connector terminals within a cavity, the second portion having an angled contact surface configured to interface with the angled portion of the flexible circuit to mate one or more of the angled connector surfaces of the angled connector terminals with a respective one or more of the flat-wire conductors within an angled connection area on a surface of the angled portion of the flexible circuit; 

and
a seal surrounding an opening to the cavity to form a watertight connection between the angled connector terminals housed within the cavity and the one or more of the flat-wire conductors within the angled connection area on the surface of the angled portion of the flexible circuit, 
the watertight connection being formed when an angled retainer is fitted over the angled portion of the flexible circuit and attached to the watertight electrical connector to compress the seal and form the watertight connection between the surface of the angled portion of the flexible circuit and the angled contact surface of the watertight electrical connector,
wherein an angle of the angled portion and the angled connection area of the flexible circuit, the angled connector surfaces of the angled connector terminals, the angle contact surface of the second portion, and the angled retainer are each an acute angle relative to both the first and second directions, and wherein the acute angle is substantially greater than zero degrees and substantially less than ninety degrees.


11. (Currently Amended) A watertight electrical connection system for flat-wire conductors of a flexible circuit arranged substantially in a first direction and defining both flat and angled portions, the watertight electrical connection system comprising:
a watertight electrical connector comprising:
a first portion that supports angled connector terminals each arranged substantially in a second direction perpendicular to the first direction and defining an angled connector surface;
a second portion that houses the angled connector terminals within a cavity,           an angled contact surface of the second portion configured to interface with the angled portion of the flexible circuit to mate one or more of the angled connector surfaces of the angled connector terminals with a respective one or more of the flat-wire conductors within an angled connection area, and on, or at a surface of the angled portion of the flexible circuit; and


a seal surrounding an opening to the cavity to form a watertight connection between the angled connector terminals housed within the cavity and the one or more of the flat-wire conductors within the angled connection area on the surface of the angled portion of the flexible circuit; and
an angled retainer that fits over angled portion of the flexible circuit and onto the second portion of the watertight electrical connector to compress the seal and form the watertight connection between the surface of the angled portion of the flexible circuit and the angled contact surface of the second portion of the watertight electrical connector,
wherein an angle of the angled portion and the angled connection area of the flexible circuit, the angled connector surfaces of the angled connector terminals, the angled contact surface of the second portion, and the angled retainer are each an acute angle relative to both the first and second directions, and wherein the acute angle is substantially greater than zero degrees and substantially less than ninety degrees.

19. (Currently Amended) A system comprising:
a flexible circuit including one or more flat-wire conductors arranged substantially in a first direction and defining both flat and angled portions; and
a watertight electrical connection system attached to the flexible circuit forming a connection to one or more of the one or more flat-wire conductors, the watertight electrical connection system comprising:
a watertight electrical connector including:
a first portion that supports angled connector terminals each arranged substantially in a second direction perpendicular to the first direction and defining an angled connector surface;
a second portion that houses the angled connector terminals within a cavity, an angled contact surface of the second portion configured to interface with the angled portion of the flexible circuit to mate one or more of the angled connector surfaces of the angled connector terminals with a respective one or more of the flat-wire conductors
within an angled connection area, and on, or at a surface of the angled portion of the flexible circuit; and


a seal surrounding an opening to the cavity to form a watertight connection between the angled connector terminals housed within the cavity and the one or more of the flat-wire conductors within the angled connection area on the surface of the angled portion of the flexible circuit; and
an angled retainer that fits over the angled portion of the flexible circuit and onto the second portion of the watertight electrical connector to compress the seal and form the watertight connection between the surface of the angled portion of the flexible circuit and the angled contact surface of the second portion of the watertight electrical connector, 
wherein an angle of the angled portion and the angled connection area of the flexible circuit, the angled connector surfaces of the angled connector terminals, the angled contact surface of the second portion, and the angled retainer are each an acute angle relative to both the first and second directions, and wherein the acute angle is substantially greater than zero degrees and substantially less than ninety degrees.

Reasons for Allowance
Claims 1-3, 5-12, 14-19 and 21-23 are allowed.
Regarding claims 1, 11 and 19; allowability resides, at least in part, with the prior art not showing or fairly teaching a watertight electrical connector comprising a first portion that supports angled connector terminals arranged substantially in a one direction and a  second portion which provides for an angled contact surface which interfaces with a flexible circuit arranged in a direction that is substantially perpendicular to the direction of the first portion, with an angled retainer fit over the flexible circuit and onto the second portion such that the angle contact surface, the angled retainer and flexible circuit therebetween are at an acute angle that is substantially greater than zero degrees and substantially less than ninety degrees relative to the two aforementioned directions, in conjunction with ALL the remaining limitations within respective claims 1, 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833